Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Edwin Ray Sewell, Appellant                           Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00009-CV         v.                         14C0986-102).      Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
J. Michael Brock, J. Michael Brock PLLC,              Morriss and Justice Burgess participating.
Howard Mowery, and Mowery Law Firm,
Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the 102nd District Court’s judgment.
       We further order that the appellant, Edwin Ray Sewell, pay all costs incurred by reason
of this appeal.


                                                      RENDERED SEPTEMBER 2, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk